First. The court is of the opinion that the presiding justice in the Common Pleas Division properly allowed peremptory challenge of jurors while the panel was being called. Gen. Laws R.I. cap. 243, § 2.
Second. The presiding justice in said Division properly refused to charge the jury, as requested by the defendant, in regard to the sale of goods in the railroad station at Newport, upon the ground that there was no testimony to which such request would apply.
Third. The evidence upon the defendant's liability for the claim made by the plaintiff was conflicting, and there was sufficient evidence to sustain the verdict as given, both as to the merits and as to damages.
New trial denied, and case remitted to the Common Pleas Division for further proceedings.